Title: The Committee of Secret Correspondence to the American Commissioners, 21[–23] December 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


This letter was in response to Deane’s of October 1, which was the first word from him in Paris that reached Philadelphia. He complained hotly that he was not being kept in touch with developments at home; hence the committee’s long discussion of them. He also made a number of suggestions which, two days after his letter was read in Congress on December 21, elicited the resolutions that were enclosed with this reply. Those Congressional actions put new burdens on the commissioners: a quarrel with Portugal, though it came to nothing; the commissioning of privateers; and the attempt to negotiate with Versailles a loan of impossible magnitude.
  
Honourable Gentlemen
Baltimore in Maryland 21 [-23] Decemr. 1776
After expressing our Hopes, that this will find you all three safely fixed at Paris, we proceed with Pleasure to acknowledge the Receipt of Mr. Deane’s Letter of the 1st. October. When we reflect on the Character and Views of the Court of London, it ceases to be a Wonder, that the British Embassador, and all other British Agents, should employ every means, that tended to prevent European Powers, but France more especially, from giving America Aid in this War. Prospects of Accommodation, it is well known, would effectually prevent foreign Interference, and therefore, without one serious Design of accommodating on any other Principles, but the absolute Submission of America, the delusive Idea of Conciliation hath been industriously suggested on both Sides the Water, that, under colour of this dividing and aid-withholding Prospect, the vast British Force, sent to America, might have the fairest Chance of succeeding; And this Policy hath in fact done considerable Injury to the United States, as we shall presently shew by a just Detail of this Campaign, for it is not yet ended.
You know Gentlemen, that at the Moment a Potent Land and Marine Force was preparing to be sent here, an Act was passed for appointing Commissioners, who, too many expected, were to give Peace to America. As therefore the War might be soon concluded, so were our military Arrangements accomodated, and the Troops taken into Service the last Spring, consisting of regular Corps, and Bodies of Militia, were all engaged for short Periods. With these the Campaign began in various Parts of North America. Dr. Franklin is so well acquainted with the Progress of the War in Canada previous to his Departure, that we need only observe, the Campaign has ended as favourably for us in that Quarter, as we could reasonably expect. The Enemy, having been able to pierce no further than Crown-Point, after a short Stay, and reconnoitring Genl. Gate’s Army at Ticonderoga, thought proper to recross the Lake, and leave us in quiet Possession of those Passes. General Gates, having left a proper Force at Ticonderoga and on the Communication, retired with the rest of his Troops. New York and its Neighbourhood, not being defensible by an Army singly against a strong Land and Sea Force, acting in Conjunction, was of Necessity yielded to the Enemy after some Contest, General Washington retiring, until the Situation of the Country above Kingsbridge no longer enabled the Enemy to receive Aid from their Ships. Genl. Howe having stopped here, and Genl. Carlton at Crown-Point, effectually disappointed the great Object of joining the two Armies, the latter, as we have said, returning to Canada, and the former retreating from the White Plains towards NYork gave us a favourable Prospect of seeing an happy End put to this dangerous Campaign. However many Causes have concurred in producing an unlucky reverse of Fortune, the Nature of the Country, the uncommon Fineness of the Weather, even to this day, and above all the short enlistments, which gave the Soldiery an Opportunity of going home, tired as they were with the Operations of an active Summer. When Genl. Howe retreated from the White Plains, he halted his whole Army on the North River, between Dobbes’s Ferry and Kingsbridge, where he remained for some time. Having effected so little of the great Business, that brought him here, and the Season allowing him time for it, most Men were of Opinion, that the next Attempt would be to get Possession of Philadelphia by a March through the Jerseys, whilst a Fleet should be sent up the Delaware to facilitate the Enterprize. To guard against such a Maneuvre, Genl. Washington crossed the North River with all the Battalions that had been raised to the Westward of it, leaving Genl. Lee with the Eastern troops to guard the Pass of the Highlands on Hudson’s River. In this Situation of Things Mr. Howe made a Sudden Attack on Fort Washington with the greatest Part of his Army, and carried it with considerable Loss; here he made near 3000 of our Men Prisoners. By this Event it became unnecessary longer to hold Fort Lee, or Fort Constitution, as it was formerly called which is on the West Side of North River, nearly opposite to Fort Washington. It had therefore been determined to abandon Fort Lee, but before the Stores could be all removed, the Enemy came suddenly upon it, and the Garrison retreated, leaving some of their Baggage and Stores behind. About this time Genl. Howe became possessed of a Letter (by the Agency of some wicked Person, who contrived to get it from the Express) written by Genl. Washington to the Board of War, in which he had given an exact Account, when the Time of Service of all our Batallions would expire, and his Apprehensions, that the Men would not reinlist, without first going home to see their Families and Friends. Possessed of this Intelligence, The opportunity was carefully watched, and a vigorous Impression actually made at the very Crisis, when our Army in the Jersies was reduced to 3000 Men by the Retiring of Numbers, and the Sickness of others, and before Militia could, in this extensive Country, be brought up to supply their Places. The Enemy marched rapidly on, through the Jerseys, whilst our feeble Army was obliged to retreat from Post to Post, until it crossed the Delaware at Trenton, where about 2500 Militia from the City of Philadelphia joined the General. Since Genl. Howe’s Arrival on the Borders of Delaware, various Maneuvres and Stratagems have been practised to effect a Passage over the River, but they have hitherto failed. General Washington’s small Army is placed along the West Side of Delaware from above Coryell’s Ferry to within 14 Miles of Philadelphia, which, with the Gondolas, one Frigate of 32 Guns, and other armed Vessells in the River above the Cheveaux de Frize, cover the Passage of it. Genl. Lee, (who had crossed the River with as many of the Eastern Troops, as could be spared from the Defence of the Highlands, either to join Genl. Washington or to act on the Enemies Rear, as Occasions might point out) was the other day unfortunately surprized and made Prisoner by a Party of 70 Light Horse, who found him in an House a few Miles in the Rear of his Army with his Domesticks only. This Loss, though great, will in some degree be repaired by Genl. Gates, who, we understand, has joined the Army commanded by Genl. Lee, and who, we have reason to think, has by this time effected a Junction of his Force with that of Genl. Washington. As the Militia are marching from various Quarters to reinforce the General, if the Enemy do not quickly accomplish their Wishes of possessing Phila., we hope not only to save that City, but to see Genl. Howe retreat as fast as he advanced through the Jerseys. Genl. Clinton, with a Fleet, in which it is said, he carried 8000 Men, has gone from New York through the Sound; some suppose for Rhode Island, but neither his Destination or it’s Consequences are yet certainly known to us. Thus, Gentlemen, we have given you a true Detail of the Progress and present State of our Affairs, which, although not in so good a Posture as they were two Months ago, are by no means in so bad a way, as the Emissaries of the British Court will undoubtedly represent them. If the great Land and Sea Force, with which we have been attacked, be compared with the feeble State, in which the Commencement of this War found us, with respect to Military Stores of all Kinds, Soldiers Cloathing, Navy, and Regular Force; and if the infinite Art be considered, with which Great Britain hath endeavoured to prevent our getting these Necessaries from foreign Parts, which has in part prevailed the Wonder will rather be, that our Enemies have made so little Progress, than that they have made so much.
All Views of Accommodation with Great Britain, but on Principles of Peace as Independent States, and in a Manner perfectly consistent with the Treaties, our Commissioners may make with foreign States, being totally at an end since the Declaration of Independence and the Embassy to the Court of France, Congress have directed the Raising of 94 Batallions of Infantry, with some Cavalry. Thirteen Frigates from 24 to 36 Guns are already launched and fitting, and 2 Ships of the Line with 5 more Frigates are ordered to be put on the Stocks. We hear the Levies are going on well in the different States. Until the New Army is collected, the Militia must curb the Enemies Progress. The very considerable Force, that Great Britain has already in N America, the Possibility of recruiting it here within their own Quarters by Force and Fraud together, added to the Reinforcements, that may be sent from Europe, and the Difficulty of finding Funds in the present depressed State of American Commerce, all conspire to prove incontestibly, that if France desires to preclude the Possibility of North America’s being ever reunited with Great Britain, now is the favourable Moment for establishing the Glory, Strength, and Commercial Greatness of the former Kingdom by the Ruin of her ancient Rival. A decided Part now taken by the Court of Versailles, and a vigorous Engagement in the War in Union with North America, would with Ease sacrifice the Fleet and Army of Great Britain, at this time chiefly collected about New York. The inevitable Consequence would be the quick Reduction of the British Islands in the West Indies, already bared of Defence by the Removal of their Troops to this Continent. For Reasons herein assigned, Gentlemen, you will readily discern, how all important it is to the Security of American Independence, that France should enter the War as soon as may be, and how necessary it is (if it be possible) to procure from her the Line of Battle Ships, you were desired in your Instructions to obtain for us, the speedy Arrival of which here, in the present State of Things, might decide the Contest at one Stroke. We shall pay proper Attention to what Mr. Deane writes concerning Dr. Williamson and Mr. Hopkins, and we think the ill Treatment, this Country and Mr. Deane have recieved from these Men strongly suggests the Necessity of invincible Reserve with Persons coming to France as Americans and Friends to America, whom the most irrefragable Proofs have not removed all doubt about. The British Recal of their Mediterranean Passes is an Object of great Consequence, and may require much Intercession with the Court of France to prevent the Mischiefs, that may be derived to American Commerce therefrom; but this Subject has already been touched upon in your Instructions on the Sixth Article of the Treaty proposed to be made with France. As all Affairs, relative to the Conduct of Commerce and Remittance, pass through another Department, we beg Leave to refer you to the Secret Committee, and Mr. Thomas Morris their Agent in France, for every Information on these Subjects. The Neighbourhood of Philadelphia having, by the Enemies Movements, become the Seat of War, it was judged proper, that Congress should adjourn to this Town, where the Publick Business may be attended to with the undisturbed Deliberation, that it’s Importance demands. The Congress was accordingly opened here on the 20th. Inst. As it is more than probable, that the Conference with Lord Howe on Staten Island may be misrepresented to the Injury of these States, we do Ourselves the Pleasure to inclose you an authenticated Account of the whole Business which the Possibility of Dr. Franklin’s not arriving renders proper. This Step was taken to unmask his Lordship, and evince to the World, that he did not possess Powers, which, for the Purposes of Delusion and Division, had been suggested.
Mr. Deane’s Proposition of Loan is accepted by Congress, and they have desired two Millions sterling to be obtained, if possible. The Necessity of keeping up the Credit of our Paper Currencey, and the variety of important Uses, that may be made of this Money, have induced Congress to go as far as 6 Per Cent, but the Interest is heavy, and it is hoped, you may be able to do the Business on much easier Terms. The Resolves of Congress on this Subject are inclosed, and your earliest Attention to them is desired, that we may know as soon as possible the Event of this Application. Another Resolve Inclosed will shew you that Congress approve of Armed Vessels being fitted out by you on Continental Account, provided the Court of France dislike not the Measure, and blank Commissions for this Purpose will be sent you by next Opportunity. Private Ships of War, or Privateers, cannot be admitted, where you are, because the Securities, necessary in such Cases to prevent irregular Practices, cannot be given by the Owners and Commanders of such Privateers. Another Resolve of Congress, which we have the Honor to inclose you, directs the Conduct to be pursued with Regard to Portugal.
We have Nothing further to add at present, but to request, that you will omit no good Opportunity of informing us, how you succeed in your Mission, what Events take place in Europe, by which these States may be affected, and that you contrive us in regular Succession some of the best London, French, and Dutch Newspapers, with any valuable political Publications, that may concern North America. We have the Honor to be with great Respect and Esteem Honorable Gentlemen your most Obedient and Very Humble Servants
Benja HarrisonRichard Henry LeeWill HooperJno Witherspoon
In Committee of Secret Correspondence

P.S. The American Captures of British Vessels at Sea have not been less numerous or less valuable, than before Dr. Franklin left us. The Value of these Captures have been estimated at two millions.

 
Endorsed by Franklin: Letter from Committee of Correspondence Dec. 21. 1776 State of Affairs
